ON MOTION

ORDER

International Data Products Corp. moves without opposition for reconsideration of the court’s March 2, 2007, order dismissing the appeal for failure to file an appendix, and moves for leave to file the appendix out of time.
International Data Products Corp. has now submitted the appendix.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s March 2, 2007 dismissal order is vacated, the mandate is recalled, and the notice of appeal is reinstated.
(2) The appendix is accepted for filing.